UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 CURTIS McDANIEL,
                                Plaintiff,                                         5/27/2021
                    -against-

  THE PEOPLE OF THE STATE OF NEW YORK, et
  al,

                                                                  1:19-CV-7680 (AJN) (KHP)
                                Defendants.
                                                                           ORDER


 CURTIS McDANIEL,
                                Plaintiff,
                    -against-

  NYC FIRE DEPARTMENT, NYC POLICE
  DEPARTMENT, JOHN and JANE DOES 1-7,
  CITY OF NEW YORK,

                                Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       According to the docket in this case, Plaintiff Curtis McDaniel filed his Complaint on

August 14, 2019 (ECF No. 3.). On September 6, 2019, the Honorable Colleen McMahon granted

the Plaintiff leave to amend his complaint (ECF No. 6.) Plaintiff filed his Amended Complaint on

October 1, 2019. (ECF No. 7.) On November 15, 2019, the Honorable Colleen McMahon

directed the Plaintiff to file an amended complaint to address deficiencies in his original

pleading. (ECF No. 12.) On January 22, 2020, the Plaintiff filed a second Amended Complaint.

(ECF No. 14.) Defendants filed an Answer to Plaintiff’s Second Amended Complaint on March 4,
2021 (ECF No. 51.) Thereafter, the Plaintiff asked to consolidate his cases, and the Honorable

Colleen McMahon granted his motion to consolidate cases (ECF No. 53.)

       Now, the Court is in receipt of Plaintiff’s letter requesting permission to add information

to his Second Amended Complaint at ECF No. 14. (ECF No. 60.)

       A motion to supplement pleadings under Rule 15(d) is properly made “when a party

seeks to plead events which have happened since the date of the pleading sought to be

supplemented.” Marcucci v. N.Y. District Council of Carpenters Welfare Fund, No. 97 Civ.

7406(LBS), 2001 WL 1622213, at *2 n. 3 (S.D.N.Y. Dec.17, 2001). In accordance with Fed. R. Civ.

P. 15, a party may amend its pleading once as a matter of course within 21 days after serving or

if the pleading is one to which a responsive pleading is required, 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or(f), whichever

is earlier. Fed. R. Civ. P. 15(1). In this case, Plaintiff already has amended his pleading as a

matter of right. Therefore, according to Rule 15, a party may amend its pleading only with the

opposing party’s written consent or the court’s leave. Id Therefore, the court will provide the

Defendant with 14 days to respond to whether it consents to Plaintiff’s request and, if it does

not consent, state the reasons therefore. Defendant’s response is due Thursday, June 10, 2021.

       The Clerk of Court is requested to mail a copy of this order to the Plaintiff.


SO ORDERED.
Dated: May 27, 2021
       New York, New York


                                               ________________________________
                                               KATHARINE H. PARKER
                                               United States Magistrate Judge
The Clerk of Court is requested to mail a copy
of this order to:
Curtis McDaniel
DIN # 20-A-0242
Bare Hill Correctional Facility
Caller Box 20
181 Brand Road
Malone, NY 12953
